DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 10-14, and 20 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Salje (US 4,406,202).
Salje discloses:
Re claim 1. A damping apparatus (abstract; Figs. 2), comprising:
a hub defining a centerline axis (surrounding 1);
a first sidewall (7 on the left side of Fig. 2) defining a centerline axis;
a second sidewall (7 on the right side of Fig. 2) disposed coaxial with the first sidewall;
a main cavity (6. The Examiner notes the main cavity is not prohibited from having an additional wall in it, indeed, in claim 8, for example, a dividing wall is claimed which separates the main cavity) defined between the first sidewall and the second sidewall; and
a damping material (22) disposed in the main cavity; and
a toothed ring (3) disposed coaxial with the hub
wherein the first sidewall and the second sidewall extend radially inward from the toothed ring to the hub (Fig. 2)
Re claim 2. The damping apparatus of claim 1, wherein the damping material (22) comprises a polymer (“synthetic resin” in C4/L33 is a type of polymer. See also C4/L58-66).
Re claim 3. The damping apparatus of claim 2, wherein the damping material comprises a viscoelastic material (C4/L 33 - “having visco-elastic behavior”. See also C4/L58-66).
Re claim 10. The damping apparatus of claim 3, wherein the damping material (22) is adhered to the first sidewall and the second sidewall (Fig. 2)
Re claim 11. An internally damped gear (abstract; Figs. 2), comprising:
a hub (surrounding 1) defining a centerline axis;
a first sidewall (7 on the left side of Fig. 2) extending radially outward from the hub;
a second sidewall (7 on the right side of Fig. 2) extending radially outward from the hub;
a main cavity (6. The Examiner notes the main cavity is not prohibited from having an additional wall in it, indeed, in claim 8, for example, a dividing wall is claimed which separates the main cavity.) defined between the first sidewall and the second sidewall;
a damping material (22) disposed in the main cavity; and
a toothed ring (3) disposed coaxial with the hub, wherein the first sidewall and the second sidewall extend radially inward from the toothed ring to the hub (Fig. 2)
Re claim 12. The internally damped gear of claim 11, wherein the toothed ring is coupled to the first sidewall and the second sidewall (Fig. 2) via at least one of a weld (welds 8 in Fig. 2. C4/L14), a braze, or a solder.
Re claim 13. The internally damped gear of claim 11, wherein the damping material (22) comprises a polymer (synthetic resin in C4/L33. See also C4/L58-66).
Re claim 14. The internally damped gear of claim 11, wherein the main cavity is filled with the damping material (22).
Re claim 20. A method for manufacturing an internally damped gear, comprising: forming a first sidewall (7 on the left side of Fig. 2) and a second sidewall (7 on the right side of Fig. 2), wherein a main cavity (6. The Examiner notes the main cavity is not prohibited from having an additional wall in it, indeed, in claim 8, for example, a dividing wall is claimed which separates the main cavity) is defined between the first sidewall and the second sidewall; coupling the first sidewall and the second sidewall to a toothed ring (3), wherein the first sidewall and the second sidewall extend radially inward from the toothed ring (Fig. 2); and filling the main cavity with a damping material (22).

Claim(s) 1-2, 4-7, 10-11, 13-17, and 20 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Witucki (US 2002/0078777).
Witucki discloses:
Re claim 1. A damping apparatus (10; abstract), comprising:
a hub (center portion of 16; Fig. 2) defining a centerline axis;
a first sidewall (portion of 16; Fig. 2) defining a centerline axis;
a second sidewall (portion 12; Fig. 2) disposed coaxial with the first sidewall;
a main cavity (portion filled by 14 in Fig. 2) defined between the first sidewall and the second sidewall; and
a damping material (14; Fig. 2) disposed in the main cavity; and
a toothed ring (portion of 16) disposed coaxial with the hub
wherein the first sidewall and the second sidewall extend radially inward from the toothed ring to the hub (Fig. 2)
Re claim 2. The damping apparatus of claim 1, wherein the damping material (14) comprises a polymer (para. [0022]).
Re claim 4. The damping apparatus of claim 2, wherein the damping material comprises a thermoplastic (para. [0022]. SEBS is a type of thermoplastic.).
Re claim 5. The damping apparatus of claim 1, further comprising a first aperture (52) disposed in the first sidewall configured to provide an inlet whereby the damping material is moved into the main cavity during manufacture of the damping apparatus (para. [0023]).
Re claim 6. The damping apparatus of claim 5, further comprising a second aperture (54) disposed in at least one of the first sidewall or the second sidewall configured to provide a vent for the main cavity in response to the damping material being moved into the main cavity during manufacture of the damping apparatus (para. [0023] - “One or more sets of openings 52, 54 are provided within backing plate 16. Opening 52 is provided to inject the elastomer, as described further herein. Opening 54 may be provided to verify the quantity of material injected through openings 52 to form dampening layer 14.” Since opening 54 is not used for injection, it will function as a vent with damping material injected into 52 eventually moving towards the opening of 54 - i.e. venting.).
Re claim 7. The damping apparatus of claim 6, wherein the second aperture is configured to provide a visual aid for determining whether the main cavity has been filled with the damping material (Para. [0036] - “Opening 54 may be employed to monitor the filling of space 120. This monitoring may be accomplished by visual inspection.”) 
Re claim 10. The damping apparatus of claim 3, wherein the damping material (14) is adhered to the first sidewall and the second sidewall (Para. [0017], [0018])

Re claim 11. An internally damped gear(10; abstract), comprising:
a hub (center portion of 16; Fig. 2) defining a centerline axis;
a first sidewall (portion of 16; Fig. 2) extending radially outward from the hub;
a second sidewall (portion of 12; Fig. 2) extending radially outward from the hub;
a main cavity (portion filled by 14 in Fig. 2) defined between the first sidewall and the second sidewall;
a damping material (14; Fig. 2) disposed in the main cavity; and
a toothed ring (portion of 16) disposed coaxial with the hub, wherein the first sidewall and the second sidewall extend radially inward from the toothed ring to the hub (Fig. 2)
Re claim 13. The internally damped gear of claim 11, wherein the damping material comprises a polymer (para. [0022]).
Re claim 14. The internally damped gear of claim 11, wherein the main cavity is filled with the damping material (14; Fig. 2).
Re claim 15. The internally damped gear of claim 11, further comprising a first aperture (52) disposed in the first sidewall. (Fig. 2.)
Re claim 16. The internally damped gear of claim 15, further comprising a second aperture (54) disposed in at least one of the first sidewall or the second sidewall (Fig. 2).
Re claim 17. The internally damped gear of claim 16, wherein the second aperture (54) is configured to provide a visual aid for determining whether the main cavity has been filled with the damping material (Para. [0036] - “Opening 54 may be employed to monitor the filling of space 120. This monitoring may be accomplished by visual inspection.”).

Re claim 20. A method for manufacturing an internally damped gear (10, abstract), comprising: forming a first sidewall (portion of 16; Fig. 2) and a second sidewall (portion 12; Fig. 2), wherein a main cavity (portion filled by 14 in Fig. 2) is defined between the first sidewall and the second sidewall; coupling the first sidewall and the second sidewall to a toothed ring (para. [0020]), wherein the first sidewall and the second sidewall extend radially inward from the toothed ring; and filling the main cavity with a damping material (Fig. 2).

Allowable Subject Matter
Claims 8-9 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Salje does disclose a dividing wall between the first sidewall and the second sidewall, but does not disclose or teach, inter alia, the claimed apertures in the parent claims of claims 8 and 18. Since Salje does not inject the damping material, there is no teaching, suggestion, or motivation to add those claimed apertures without the use of impermissible hindsight.
Witucki does not disclose or teach, inter alia, the claimed diving wall disposed between the first and second sidewalls of claims 8 and 18. Adding a dividing wall would likely interfere with the injection of the damping material, and so there is no teaching, suggestion, or motivation to add the missing claim limitations without the use of impermissible hindsight.
Finally Salje teaches away from being modified to be made using the injection of damping material technique of Wikucki, since Wikucki discloses counter-elements 11, and injection of damping material would interfere with the counter-elements being able to move properly as required for the device of Salje to work properly as intended.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new grounds of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The new grounds of rejection were necessitated by Applicant’s amendment.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY T PRATHER whose telephone number is (571)270-5412. The examiner can normally be reached Monday-Thursday 9 AM - 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill Kelleher can be reached on (571) 272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY T PRATHER/               Examiner, Art Unit 3658                                                                                                                                                                                         
/VICTOR L MACARTHUR/               Primary Examiner, Art Unit 3658